DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending for examination.
This Office Action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Publ. No. 2019/0227826 A1), hereinafter Taylor and further in view of Sainath (U.S. Publ. No. 2014/0115382 A1), hereinafter Sainath.
Regarding claim 1, Taylor teaches a method, comprising:
providing an unmanned system (UMS) (Taylor, Fig. 1 and Fig. 3, Abstract unmanned vehicle) 
comprising a physical computer (Taylor, Fig. 3, paragraphs 0006, 0053-0055 control system 80 includes a computer with first circuit board that contains processing systems), 
and a single data storage storing software (Taylor, Fig. 5, block 305 Volatile Programmable Logic Array and Fig. 12 shows Hypervisor software stored on the PLA as taught in paragraph 0099),
one or more auxiliary systems for the UMS (Taylor, paragraph 0056 PM devices and secondary devices include auxiliary systems such as thrust device 30, communications system 38), 
and a payload (Taylor, Fig. 3, block 36 and paragraph 0002, 0056 teach delivering a payload.); and 
executing the software stored on the single data storage on the physical computer (Taylor, paragraph 0099, “A virtual machine layer 807 is provisioned using a hypervisor 810 or other virtualization layer to virtualize one or more processors.” Hypervisor is software executing on the physical computer.) 
to cause the physical computer at least to instantiate a plurality of virtual computers (Taylor, paragraph 0006, 0034, 0038, 0072 teaches multiple virtual computer machines) 
that include a mission virtual computer (Taylor, paragraph 0006, 0033. Also see Fig. 12, Real-Time VM 838, First Mission Control Processes 834, paragraph 0104) and 
a payload virtual computer (Taylor, paragraphs 0033-0034 “Additional vehicle control processes and/or mission control processes can be configured for other operating environments such as in one or more virtual machines provisioned using an application processing unit.” Fig. 12, Non-Real-Time VM 846, paragraph 0105.  Fig. 11 teaches backup control process 706 that in paragraph 0095 is a payload delivery process.) for: 
controlling the one or more auxiliary systems for the UMS using the mission virtual computer (Taylor, paragraph 0104, “vehicle control processes 832 are at a lower certification level than critical vehicle control processes 804. Similarly, first mission control processes 834 may be at a lower certification level than critical mission control processes 806.”),
communicating with the payload using the payload virtual computer (Taylor, paragraph 0105, second VM 846 is payload VM that communicates with payload using second mission control processes 842 as taught in paragraphs 0093 for first processing system 230 or 0095 second processing system 232.),
determining whether a software fault has occurred on one virtual computer of the plurality of virtual computers (Taylor, Fig. 8, paragraphs 0071-0077 teaches First Processing System 230 with POE0-POE3 and POE4-POE7 which paragraph 0072 teaches “the partitioned operating environments are software partitions, such as different virtual machines virtualized from one or more processing units.” Paragraph 0077 teaches “one or more components of first processing system 230 may monitor execution of , and 
after determining that a software fault has occurred on one virtual computer of the plurality of virtual computers, preventing the software fault from causing a fault on a different virtual computer of the plurality of virtual computers (Taylor, paragraph 0077  teaches “the second processing system may detect one or more anomalies associated with execution of a process by the first processing system and restart the process and/or the first processing system.  … In yet another example, the second processing system may monitor an output of the first processing system and check for a concurrence with an output of the second processing system.”  The process in each processing system executes in a virtual machine computer.  Paragraph 0034 teaches “Additional vehicle control processes and/or mission control processes can be configured for other operating environments such as in one or more virtual machines provisioned using an application processing unit. In this manner, the critical vehicle and/or mission control processes can be isolated from other processes using hardware and software.”).
Taylor does not teach (in bold) a single physical computer with a single processing unit.
single physical computer with a single processing unit (Sainath, Fig. 1, paragraph 0026, “ Alternatively, a single processor system may be employed. Also, it should be noted that each processor in data processing system 100 may include two or more cores with interconnects between each of the cores.”).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Taylor to incorporate the teachings of Sainath and provide for creating a single physical computer with a single processing unit.  Doing so would provide the advantage and capability of reducing hardware and software complexity and simplifying testing and failure detection of the single computer and processor (Sainath, paragraph 0035).


Regarding claim 13, Taylor teaches:
an unmanned system (UMS) (Taylor, Fig. 1 and Fig. 3, Abstract unmanned vehicle), comprising:
a physical computer (Taylor, Fig. 3, paragraphs 0006, 0053-0055 control system 80 includes a computer with first circuit board that contains processing systems); 
and a single data storage storing software (Taylor, Fig. 5, block 305 Volatile Programmable Logic Array and Fig. 12 shows Hypervisor software stored on the PLA as taught in paragraph 0099);
one or more auxiliary systems for the UMS (Taylor, paragraph 0056 PM devices and secondary devices include auxiliary systems such as thrust device 30, communications system 38); and 
a payload (Taylor, Fig. 3, block 36 and paragraph 0002, 0056 teach delivering a payload.); 
wherein the physical computer comprises the software stored on the single data storage that, when executed by the physical computer (Taylor, paragraph 0099, “A virtual machine layer 807 is provisioned using a hypervisor 810 or other virtualization layer to virtualize one or more processors.” Hypervisor is software executing on the physical computer.), 
causes the physical computer at least to instantiate a plurality of virtual computers (Taylor, paragraph 0006, 0034, 0038, 0072 teaches multiple virtual computer machines) 
that include a mission virtual computer (Taylor, paragraph 0006, 0033. Also see Fig. 12, Real-Time VM 838, First Mission Control Processes 834, paragraph 0104) and 
a payload virtual computer (Taylor, paragraphs 0033-0034 “Additional vehicle control processes and/or mission control processes can be configured for other operating environments such as in one or more virtual machines provisioned using an application processing unit.” Fig. 12, Non-Real-Time VM 846, paragraph 0105.  Fig. 11 teaches backup control process 706 that in paragraph 0095 is a payload delivery process.) for: 
controlling the one or more auxiliary systems for the UMS using the mission virtual computer (Taylor, paragraph 0104, “vehicle control processes 832 are at a lower certification level than critical vehicle control processes 804. Similarly, first mission control processes 834 may be at a lower certification level than critical mission control processes 806.”),
communicating with the payload using the payload virtual computer (Taylor, paragraph 0105, second VM 846 is payload VM that communicates with payload using second mission control processes 842 as taught in paragraphs 0093 for first processing system 230 or 0095 second processing system 232.),
determining whether a software fault has occurred on one virtual computer of the plurality of virtual computers (Taylor, Fig. 8, paragraphs 0071-0077 teaches First Processing System 230 with POE0-POE3 and POE4-POE7 which paragraph 0072 teaches “the partitioned operating environments are software partitions, such as different virtual machines virtualized from one or more processing units.” Paragraph 0077 teaches “one or more components of first processing system 230 may monitor execution of one or more processes at the second processing system 232 and generate control actions based on the monitor execution. … By way of example, the second processing system may detect one or more anomalies associated with execution of a process by the first processing system …” and the process executes in a virtual machine.); and 
after determining that a software fault has occurred on one virtual computer of the plurality of virtual computers, preventing the software fault from causing a fault on a different virtual computer of the plurality of virtual computers (Taylor, paragraph 0077  teaches “the second processing system may detect one or more anomalies associated with execution of a process by the first processing system and restart the process and/or the first processing system.  … In yet another example, the second processing system may monitor an output of the first processing system and check for a concurrence with an output of the second processing system.”  The process in each processing system executes in a virtual machine computer.  Paragraph 0034 teaches “Additional vehicle control processes and/or mission control processes can be configured for other operating environments such as in one or more virtual machines provisioned using an application processing unit. In this manner, the critical vehicle and/or mission control processes can be isolated from other processes using hardware and software.”).
Taylor does not teach (in bold) a single physical computer with a single processing unit.
Sainath, in the same field of endeavor, teaches a single physical computer with a single processing unit (Sainath, Fig. 1, paragraph 0026, “ Alternatively, a single processor system may be employed. Also, it should be noted that each processor in data processing system 100 may include two or more cores with interconnects between each of the cores.”).
single physical computer with a single processing unit.  Doing so would provide the advantage and capability of reducing hardware and software complexity and simplifying testing and failure detection of the single computer and processor (Sainath, paragraph 0035).


Regarding claim 20, Taylor teaches:
a non-transitory computer readable medium (Taylor, paragraphs 0161-0162), 
having stored thereon software, that when executed (Taylor, paragraph 0099, “A virtual machine layer 807 is provisioned using a hypervisor 810 or other virtualization layer to virtualize one or more processors.” Hypervisor is software executing on the physical computer.) 
by a physical computer (Taylor, Fig. 3, paragraphs 0006, 0053-0055 control system 80 includes a computer with first circuit board that contains processing system) 
of an unmanned system (UMS) (Taylor, Fig. 1 and Fig. 3, Abstract unmanned vehicle), cause the physical computer to perform functions comprising:
instantiating a plurality of virtual computers (Taylor, paragraph 0006, 0034, 0038, 0072 teaches multiple virtual computer machines) 
that include a mission virtual computer (Taylor, paragraph 0006, 0033. Also see Fig. 12, Real-Time VM 838, First Mission Control Processes 834, paragraph 0104) and 
a payload virtual computer (Taylor, paragraphs 0033-0034 “Additional vehicle control processes and/or mission control processes can be configured for other operating environments such as in one or more virtual machines provisioned using an application processing unit.” Fig. 12, Non-Real-Time VM 846, paragraph 0105.  Fig. 11 teaches backup control process 706 that in paragraph 0095 is a payload delivery process.) for:
controlling one or more auxiliary systems for the UMS using the mission virtual computer (Taylor, paragraph 0104, “vehicle control processes 832 are at a lower certification level than critical vehicle control processes 804. Similarly, first mission control processes 834 may be at a lower certification level than critical mission control processes 806.”), and
communicating with a payload of the UMS using the payload virtual computer (Taylor, paragraph 0105, second VM 846 is payload VM that communicates with payload using second mission control processes 842 as taught in paragraphs 0093 for first processing system 230 or 0095 second processing system 232.),
determining whether a software fault has occurred on one virtual computer of the plurality of virtual computers (Taylor, Fig. 8, paragraphs 0071-0077 teaches First Processing System 230 with POE0-POE3 and POE4-POE7 which paragraph 0072 teaches “the partitioned operating , and
after determining that a software fault has occurred on one virtual computer of the plurality of virtual computers, preventing the software fault from causing a fault on a different virtual computer of the plurality of virtual computers (Taylor, paragraph 0077 teaches “the second processing system may detect one or more anomalies associated with execution of a process by the first processing system and restart the process and/or the first processing system.  … In yet another example, the second processing system may monitor an output of the first processing system and check for a concurrence with an output of the second processing system.”  The process in each processing system executes in a virtual machine computer.  Paragraph 0034 teaches “Additional vehicle control processes and/or mission control processes can be configured for other operating environments such as in one or more virtual machines provisioned using an application processing unit. In this manner, the critical vehicle and/or mission .
Taylor does not teach (in bold) a single processing unit of a single physical computer.
Sainath, in the same field of endeavor, teaches a single processing unit of a single physical computer (Sainath, Fig. 1, paragraph 0026, “ Alternatively, a single processor system may be employed. Also, it should be noted that each processor in data processing system 100 may include two or more cores with interconnects between each of the cores.”).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Taylor to incorporate the teachings of Sainath and provide for creating a single processing unit of a single physical computer.  Doing so would provide the advantage and capability of reducing hardware and software complexity and simplifying testing and failure detection of the single computer and processor (Sainath, paragraph 0035).

Regarding dependent claims 2 and 14, Taylor teaches wherein providing the UMS comprises providing an autopilot and one or more servos for controlling one or more flight control surfaces of the UMS as part of one or more core systems for the UMS (Taylor, paragraph 0093 “First processing system 230 is depicted with real-time processing unit (RPU) 310 executing a primary control process for a first UAV function. … Primary control process 702 generates an output 722 that is provided to one or more support processes 704. Support processes 704 are associated .  

	Regarding dependent claims 3 and 15, Taylor teaches:
wherein executing software on the physical computer is additionally for: sending a stop command to terminate software execution to the payload virtual computer (Taylor, paragraph 0097 teaches if invalid output in primary control process which is payload delivery system then stop software execution of payload delivery system software in virtual computer and enable backup process.); and
after sending the stop command, sending a start command to initiate software execution to the payload virtual computer (Taylor, paragraph 0097 “a payload delivery system may be enabled or activated based on a concurrence between an output generated by the first processing system and an output generated by the second processing system.”  The payload delivery system executes in in virtual machine computer.).

Regarding dependent claims 4 and 16, Taylor teaches:
wherein controlling the one or more auxiliary systems for the UMS using the mission virtual computer comprises controlling the one or more auxiliary systems for the UMS using the mission virtual computer using a second tier of communications between the physical computer and the one or more auxiliary systems for the UMS (Taylor, Fig. 3, paragraphs 0054-0056 and paragraph 0056 teaches communications tier between first circuit board that is control module computer and auxiliary system PM devices such as thrust device.), 
wherein the second tier of communications utilizes a second link (Taylor, paragraph 0056 teaches second circuit board contains I/O connector including “associated electronic circuitry that is used to send and receive data” that is a communications link.);
wherein communicating with the payload using the payload virtual computer comprises communicating with the payload using a third tier of communications between the physical computer and the payload (Taylor, Fig. 3, paragraphs 0054-0056 and paragraph 0056 teaches communications tier between first circuit board that is control module computer and secondary devices such as payload delivery system 36), 
wherein the third tier of communications utilizes the second link (Taylor, paragraph 0056 teaches second circuit board contains I/O connector including “associated electronic circuitry that is used to send and receive data” that is a communications link.); and
wherein the second tier of communications is inaccessible to the payload (Taylor, Fig. 3, paragraphs 0054-0056 and paragraph 0056 teaches communications tiers are separate and exclusive between PM devices and secondary devices of UAV 10).  

Regarding dependent claims 5 and 17, Taylor teaches:
wherein the plurality of virtual computers further comprise a core virtual computer that uses a first tier of communications (Taylor, Fig. 12, block 310 RPU and 802 Standalone OS. Paragraphs 0100-0101 teach “standalone OS 802 is a lightweight or simple operating system configured to manage critical processes or applications of UAV 10. … FIG. 12 depicts one or more critical vehicle control processes 804 and one or more critical mission control processes 806 that been configured for execution by standalone OS 802.” Fig. 4, I/O Connector 238 and paragraphs 0058-0060 teaches core processing system 802, 804, 806 uses primary communication tier through dedicated hardware links.), and wherein the method further comprises:
communicating with one or more core systems for the UMS using the first tier of communications by at least communicating position and stability control messages between the core virtual computer and the one or more core systems for the UMS using the first tier of communications (Taylor, paragraph 0101 teaches primary autopilot process, propulsion and movement devices of the UAV are critical vehicle control processes. Such processes require communicating position and stability .

Regarding dependent claims 6 and 18, Taylor teaches:
wherein the one or more auxiliary systems for the UMS comprises a remote control interface (Taylor, paragraph 0075 teaches “POE1 may be used to execute less critical, but time sensitive vehicle and mission control processes. For example, mission navigation processes, datalink management processes, sensor data management processes, and/or ground station/other C2 processes may be allocated to the second partitioned operating environment.” C2 (Command and Control) is remote control interface.), and
wherein controlling the one or more auxiliary systems for the UMS using the mission virtual computer using the second tier of communications comprises communicating UMS control messages between the mission virtual computer and the remote control interface using the second tier of communications (Taylor, Fig. 3, paragraphs 0054-0056 and paragraph 0056 teaches communications tier between first circuit board that is control module computer using C2 interface and auxiliary system PM devices such as thrust device. Paragraph 0103 last sentence teaches use of packets, message objects or other data to communicate between virtual machine and devices.).  

Regarding dependent claims 7 and 19, Taylor teaches wherein communicating with the payload using the third tier of communications comprises communicating payload control messages and payload data messages between the payload virtual computer and the payload using the third tier of communications (Taylor, Fig. 3, paragraphs 0054-0056 and paragraph 0056 teaches communications tier between first circuit board that is control module computer executing virtual machines and secondary devices such as payload delivery system 36).  

Regarding dependent claim 8, Taylor teaches:
wherein the third tier of communications is associated with a third-tier network interface (Taylor, paragraph 0056 teaches second circuit board contains I/O connector including “associated electronic circuitry that is used to send and receive data” that is a network interface to pass third tier messages.), and 
wherein communicating payload control messages and payload data messages between the payload virtual computer and the payload using the third tier of communications comprises: virtualizing the third-tier network interface into a first virtualized third-tier network interface and a second virtualized third-tier network interface (Taylor, paragraph 0006, 0034, 0038, 0072 teaches multiple virtual computer machines), 
wherein the mission virtual computer is configured to communicate with the payload using the first virtualized third-tier network interface (Taylor, paragraph 0093 first processing system 230 primary control process 702 is payload delivery control process executing on first virtual computer and communicates with payload), and 
wherein the payload virtual computer is configured to communicate with the payload using the second virtualized third-tier network interface (Taylor, paragraph 0095 second processing system 232 backup control process 706 is backup payload delivery control process executing on second virtual computer and communicates with payload).

Regarding dependent claim 9, Taylor teaches:
wherein executing software on the physical computer is additionally for: executing software for the mission virtual computer on a first core of the physical computer (Taylor, paragraph 0039, “the first processing system and/or the second processing system may each be provided as a multi-processing core system-on-a-chip.”); and 
executing software for the payload virtual computer on a second core of the physical computer (Taylor, paragraph 0039, “the first processing system and/or the second processing system may each be provided as a multi-processing core system-on-a-chip.”).

Regarding dependent claim 10, Taylor teaches:
wherein the physical computer comprises resource firewall hardware (Taylor, Figure 4 teaches separate resources such as memory for each of first processing system 230 and second processing system 232. Paragraph 0059 teaches “Memory blocks 234 may include any suitable form of memory such as, without limitation, SDRAM, configured to support a corresponding processing system. For example, a first memory block 234 may be configured to support first processing system 230 and a second memory block 234 may be configured to support second processing system 232.”), and wherein the method further comprises:
preventing a task executing on the second core of the physical computer from accessing memory allocated to the first core of the physical computer using the resource firewall hardware (Taylor, Paragraph 0059 teaches “Memory blocks 234 may include any suitable form of memory such as, without limitation, SDRAM, configured to support a corresponding processing system. For example, a first memory block 234 may be configured to support first processing system 230 and a second memory block 234 may be configured to support second processing system 232.”).

Regarding dependent claim 11, Taylor teaches:
wherein executing software on the physical computer is additionally for: scheduling execution of the mission virtual computer during a first time slot using a scheduler (Taylor, paragraphs 0074-0076 teaches mission ; and
scheduling execution of the payload virtual computer during a second time slot using the scheduler, wherein the first time slot is separate from the second time slot (Taylor, paragraphs 0074-0076 teaches cluster partition may include non-real-time slots  for less critical mission control processes such as payload delivery.  Non-real-time slots are a second time slot that are scheduled for less critical processes in the UAV.).

Regarding dependent claim 12, Taylor teaches:
wherein the software on the physical computer comprises hypervisor software (Taylor, Fig. 12, paragraphs 0099, 0102-0105 teaches hypervisor software 810),
wherein determining whether a software fault has occurred on one virtual computer of the plurality of virtual computers comprises determining whether a software fault has occurred on one virtual computer of the plurality of virtual computers using the hypervisor software (Taylor, Fig. 8, paragraphs 0071-0077 teaches First Processing System 230 with POE0-POE3 and POE4-POE7 which paragraph 0072 teaches “the partitioned operating environments are software partitions, such as different virtual machines virtualized from one or more processing units.” Paragraph 0077 teaches “one or more components of first processing system , and
wherein preventing the software fault from causing a fault on a different virtual computer of the plurality of virtual computers comprises preventing the software fault from causing a fault on a different virtual computer of the plurality of virtual computers using the hypervisor software (Taylor, paragraph 0077  teaches “the second processing system may detect one or more anomalies associated with execution of a process by the first processing system and restart the process and/or the first processing system.  … In yet another example, the second processing system may monitor an output of the first processing system and check for a concurrence with an output of the second processing system.”  The process in each processing system executes in a virtual machine computer shown in Fig. 12 and described in paragraphs 0099, 0102-0105 under control of hypervisor.  Paragraph 0034 teaches “Additional vehicle control processes and/or mission control processes can be configured for other operating environments such as in one or more virtual machines provisioned using an application processing unit. In this manner, the critical vehicle and/or mission control . 

Claims 21-22 are rejected under 35 U.S.C.  § 103 as being unpatentable over Taylor and Sainath, as applied to claim 1 above, and further in view of Downey et al. (U.S. Publ. No. 2016/0114886 A1), hereinafter Downey.
	Regarding claim 21, the combination of Taylor and Sainath teach all the features with respect to claim 1 as given above.
But the combination of Taylor and Sainath fails to teach providing uninterruptible power for a first power domain that includes the physical computer; providing interruptible power for each of a second power domain and a third power domain, where the second power domain includes the one or more auxiliary systems for the UMS and the third power domain includes the payload; and preventing a single overcurrent fault in the third power domain from causing an electrical fault in either the first power domain or the second power domain, as claimed in claim 21.
Downey, in the same field of endeavor, teaches 
providing uninterruptible power for a first power domain that includes the physical computer (Downey, paragraphs 0004, Fig. 1 input power gives uninterruptible power to main processor computer system); 
providing interruptible power for each of a second power domain and a third power domain (Downey, Figs. 1-3, paragraph 0004, “A system can separate the control and operation of flight critical systems from payload systems.”. Also paragraph 0024), 
where the second power domain includes the one or more auxiliary systems for the UMS and the third power domain includes the payload (Downey, Figs. 1-3, paragraph 0004, 0024); and 
preventing a single overcurrent fault in the third power domain from causing an electrical fault in either the first power domain or the second power domain (Downey, paragraph 0004 “The system can guard against a payload system failure, which can consume too much power or lock up a data bus, resulting in the failure of one or more flight critical systems.” Also, see paragraph 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sainath for providing uninterruptible power for a first power domain that includes the physical computer; providing interruptible power for each of a second power domain and a third power domain, where the second power domain includes the one or more auxiliary systems for the UMS and the third power domain includes the payload; and preventing a single overcurrent fault in the third power domain from causing an electrical fault in either the first power domain or the second power domain, as taught by Downey.  This modification would have allowed reducing power consumption and failure conditions of the UMS propagating into critical systems (Downey, paragraphs 0002 and 0024-0025).

Regarding claim 22, Taylor as modified by Sainath as further modified by Downey teaches all of the limitations of claim 21  as cited above and Downey further teaches preventing a single overcurrent fault in the second power domain from causing an electrical fault in the first power domain (Downey, paragraphs 0004 and 0064).
The motivation to combine for claim 22 is the same as motivation to combine for claim 21.

Response to Arguments
Applicant’s arguments filed 12/2/2020 have been fully considered, but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.C./           Examiner, Art Unit 2114                 

/MATTHEW M KIM/           Supervisory Patent Examiner, Art Unit 2114